Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document232
                                  233*SEALED*
                                        Filed 05/03/21
                                                  Filed 04/26/21
                                                        Page 1 of Page
                                                                  11 Page
                                                                       1 of 11
                                                                            ID #11079
                                                                                Page ID
                                      #11068



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DONALD CONRAD,
    On Behalf of Himself & All Others
    Similarly Situated,

             Plaintiff,

    v.                                             Case No. 18-CV-00133-NJR

    JIMMY JOHN’S FRANCHISE, LLC,
    JIMMY JOHN’S ENTERPRISES, LLC,
    and
    JIMMY JOHN’S LLC,

             Defendants.

                             MEMORANDUM AND ORDER

   ROSENSTENGEL, Chief Judge:

          Plaintiff Donald Conrad asks the Court to reconsider its February 24

   Memorandum and Order for four reasons. Unfortunately for Conrad, however, none of

   his reasons is persuasive. So for the reasons explained below, the Court denies his Motion

   for Reconsideration.

                                          BACKGROUND

          The Court incorporates the Background section of the February 24 Memorandum

   and Order (Doc. 223). Conrad’s specific objections are set forth below.

                                        LEGAL STANDARD

          “Judges are permitted to reconsider their rulings in the course of a litigation.” In re

   Text Messaging Antitrust Litig., 630 F.3d 622, 627 (7th Cir. 2010). But “[t]he district court’s

   ‘opinions are not intended as mere first drafts, subject to revision and reconsideration at


                                            Page 1 of 11
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document232
                                  233*SEALED*
                                        Filed 05/03/21
                                                  Filed 04/26/21
                                                        Page 2 of Page
                                                                  11 Page
                                                                       2 of 11
                                                                            ID #11080
                                                                                Page ID
                                      #11069



   a litigant’s pleasure.’” A&C Constr. & Installation, Co. WLL v. Zurich Am. Ins. Co., 963 F.3d

   705, 709 (7th Cir. 2020) (quoting Quaker Alloy Casting Co. v. Gulfco Indus., Inc., 123 F.R.D.

   282, 288 (N.D. Ill. 1988)). A motion for reconsideration, therefore, “is not a forum to

   relitigate losing arguments; it may be granted only if the movant can ‘demonstrate a

   manifest error of law or fact or present newly discovered evidence.’” Ohr v. Latino Express,

   Inc., 776 F.3d 469, 478 (7th Cir. 2015) (quoting Anderson v. Catholic Bishops of Chi., 759 F.3d

   645, 653 (7th Cir. 2014)).

                                             ANALYSIS

             I.    Argument 1: “The Court mistakenly thought Dr. Singer’s summaries of
                   the WSR data were actually the results of his regressions.”

           In its February 24 Memorandum and Order, the Court referred to a chart from Dr.

   Singer’s report that showed how the average manager was reflected in the WSR data as

   earning        per-hour, or almost          per year—far below the actual average wage of

   about           . (Mem. & Order at 45 (citing Singer Report at 34, Doc. 115-3)). Conrad

   objects to how the Court referred to this as a “finding” of Dr. Singer’s regression. For

   example, the Court said that “the regression yields an average of                       ” (Id.

   (emphasis added)). Instead, Conrad notes that the chart reflects “the wage data as it was

   produced by Jimmy John’s.” (Pl.’s’ Mot. at 13). He also asserts that the Court contradicted

   itself by not passing on the quality of the WSR data while also excluding Dr. Singer’s

   testimony because of the switcher problem. (Id. at 17). The Court disagrees.

           Simply put, the Court did not misapprehend Dr. Singer’s report. True, the chart

   refers to the raw data: it is not the product of Dr. Singer’s regressions. Yet the switcher


                                            Page 2 of 11
Case 3:18-cv-00133-NJR Document 233 Filed 05/03/21 Page 3 of 11 Page ID #11081
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document232
                                  233*SEALED*
                                        Filed 05/03/21
                                                  Filed 04/26/21
                                                        Page 4 of Page
                                                                  11 Page
                                                                       4 of 11
                                                                            ID #11082
                                                                                Page ID
                                      #11071



   marks a systemic failure of Dr. Singer’s “models fail to adjust for those two percent of

   WSRs that do not consistently record employee wages as per-shift or per-hour.” (Mem.

   & Order at 40). Small as it seems, that two percent of employees comprise 25 percent of

   managers. (Ordover Rebuttal at 11). Dr. Ordover recognized this and aptly demonstrated

   how “’separating Dr. Singer’s regression by manager pay type results in a finding that

   managers paid on an hourly basis had an average wage suppression of approximately

   two percent, while salaried managers suffered no suppression at all.’” (See Mem. & Order

   at 13 (quoting Ordover Report at 21, Doc. 133-56)). Conrad wrote off the switcher problem

   as “’mathematically irrelevant’” and moved on. (See id. at 44 (quoting Singer Rebuttal

   at 28, Doc. 185-2)). But “on issues affecting class certification,” the Court need not “simply

   assume the truth of the matters asserted by the plaintiff.” Bell v. PNC Bank, Nat’l Ass’n,

   800 F.3d 360, 377 (7th Cir. 2015). Indeed, “[t]he ‘rigorous analysis’ requirement ‘applies

   to expert testimony critical to proving class certification requirements.’” Howard v. Cook

   Cty. Sherriff’s Office, 989 F.3d 587, 601 (7th Cir. 2021) (quoting In re Blood Reagants Antitrust

   Litig., 783 F.3d 183, 187 (3d Cir. 2015)). Conrad’s argument amounts to semantics aimed

   to distort the focus of the Court’s opinion. 1




   1 Conrad’s argument that the switcher problem is benign because Dr. Singer’s models reveal impact in
   percentage terms—rather than dollars and cents—is similarly unavailing. As Jimmy John’s ably explains
   in its brief, “[e]xpressing the relationship in percentage terms (i.e., in log terms) would not eliminate the
   measurement errors created by recording [wages] in two different metrics.” (Jimmy John’s Resp. at 6
   (describing how if, for example, one were to record snowfall in inches one day and centimeters the next,
   then calculating the percentage change in snowfall without adjusting for the different metrics would still
   lead to erroneous results)). At any rate, Conrad never raised this argument before, so it is not properly
   before the Court now. See Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir.
   1996) (“Reconsideration is not an appropriate forum for rehashing previously rejected arguments or
   arguing matters that could have been heard during the pendency of the previous motion.”).

                                                  Page 4 of 11
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document232
                                  233*SEALED*
                                        Filed 05/03/21
                                                  Filed 04/26/21
                                                        Page 5 of Page
                                                                  11 Page
                                                                       5 of 11
                                                                            ID #11083
                                                                                Page ID
                                      #11072



           II.   Argument 2: “Dr. Singer’s regressions do not yield inflates estimates of
                 antitrust impact.”

          Conrad claims that “[t]he Court overlooked thirteen pages of Dr. Singer’s

   explanation why there was no econometric or statistical reason to suspect that these 2%

   would skew his results.” (Pl.’s’ Mot. at 14). But in those pages, Dr. Singer conceded that

   the switcher problem was not accounted for by the “worker fixed effects,” (Singer

   Rebuttal at 24, Doc. 185-2); characterized it as a mere “[r]andom measurement error,” (id.

   at 25); and used a graph, not specific to this case, purporting to show that the switcher

   problem is “effectively washed away when the regression has a large number of data

   points,” (id. at 25-28). The Court rejected those arguments, recognizing that the potential

   for error caused by the switcher problem was heightened because it affected a significant

   subsection of employees (managers). (Mem & Order at 44-45).

          Now, on reconsideration, Conrad presents another expert report, this time in the

   guise of a “supplemental declaration.” He contends that Dr. Singer excluded the switcher

   data, redid his regressions, and confirmed his original finding of antitrust impact. Thus,

   Conrad asks the Courts to consider this new report and reverse course.

         Consideration of Dr. Singer’s supplemental declaration is inappropriate because it

   is not newly discovered evidence. Jimmy John’s first raised the switcher problem in its

   July 2020 Motion to Exclude. Dr. Singer then prepared a rebuttal report, where he argued

   that it was a random measurement error. Conrad could have shown that then; but

   instead, he tried meeting his burden by relying on general principles. At the hearing, the

   Court specifically asked Conrad’s counsel about the switcher problem; he summarily


                                          Page 5 of 11
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document232
                                  233*SEALED*
                                        Filed 05/03/21
                                                  Filed 04/26/21
                                                        Page 6 of Page
                                                                  11 Page
                                                                       6 of 11
                                                                            ID #11084
                                                                                Page ID
                                      #11073



   claimed that the two-percent measurement error was harmless. (Tr. at 31–33). He also

   conceded that the “fixed effects” only control for factors fixed over time. (Id.). Yet that

   would exclude 25 percent of managers whose wages were not consistently recorded as

   per-shift or per-hour. Conrad wants a redo by submitting a supplemental declaration,

   but the Court already gave him a fair chance to state his case. He failed to meet his

   burden.

          Along those lines, the litigants, the public, and the Court all share an interest in

   finality. Naturally, Jimmy John’s disputes the assertions in Dr. Singer’s supplemental

   declaration. Indeed, Jimmy John’s raises several arguments challenging his “fixes,”

   paving the way for a Daubert challenge within a Daubert challenge. Adding to the

   confusion, this dispute is linked to a motion for class certification filed in December 2019

   that relies heavily on Dr. Singer’s first report—the one that the Court excluded. More

   active management is necessary now “to ensure that the certification decision is not

   unjustifiably delayed.” Fed. R. Civ. P. 26(a) advisory committee’s note 2003 amendment;

   see, e.g., Kempner Mobile Elecs., Inc. v. S.W. Bell Mobile Sys., 428 F.3d 706, 713 (7th Cir. 2005)

   (affirming denial of leave to file expert rebuttal report because it “would have a

   prolonged delay in the already protracted proceedings requiring additional discovery

   and increased costs”). The Court will not consider this not-so-new evidence.

          III.    Argument 3: “In the alternative, the appropriate answer to the Court’s
                  concerns is to exclude the 2% of switchers, not the entire opinion.”

          Conrad argues that the Court should not exclude Dr. Singer’s report in whole

   cloth. Rather, he hopes to salvage “Dr. Singer’s separate, stand-alone regressions for in-


                                             Page 6 of 11
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document232
                                  233*SEALED*
                                        Filed 05/03/21
                                                  Filed 04/26/21
                                                        Page 7 of Page
                                                                  11 Page
                                                                       7 of 11
                                                                            ID #11085
                                                                                Page ID
                                      #11074



   shoppers and drivers that did not use manager data, or the damages methodology.”

   (Pl.’s’ Mot. at 6). But those regressions alone cannot establish that common issues

   predominate over all Jimmy John’s employees, including managers, as presented in

   Conrad’s Motion for Class Certification. And when confronted with expert testimony,

   “the trial judge must determine at the outset” whether the “methodology can be applied

   to the facts in issue.” Daubert v. Merrell Dow Pharms., Inc., 509 579, 923–93 (1993). Yet

   because Conrad himself would be excluded from the results, a piecemeal report cannot

   establish that antitrust impact is capable of proof through evidence that is common to the

   class. 2

              IV.   Argument 4: “The Court applied contradictory legal standards to Dr.
                    Ordover and Dr. Singer.”

              Conrad previously argued that Dr. Ordover erred by not controlling for county-

   level economic conditions. The Court rejected that argument because “ ’the exclusion of

   major variables or the inclusion of improper variables may diminish the probative value

   of a regression model’” but “’do not generally preclude admissibility.’” (Mem. & Order

   at 50 n.7 (quoting In re Urethane Antitrust Litig., 768 F.3d 1245, 1260-61 (10th Cir. 2014))).

   Now, Conrad points to a variable that Jimmy John’s expert, Dr. Ordover, added to his

   regression to control for the switcher problem. He says that the Court contradicted itself

   by citing the same case when it chose not to exclude Dr. Ordover’s over Conrad’s

   objection about Dr. Ordover’s dummy variable. Relatedly, Conrad says that it was




   2In a footnote, Conrad suggests redefining the class. (Pl.’s’ Reply at 5 n.7). He may very well choose to do
   so, but not through a motion for reconsideration in a Daubert challenge.

                                                 Page 7 of 11
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document232
                                  233*SEALED*
                                        Filed 05/03/21
                                                  Filed 04/26/21
                                                        Page 8 of Page
                                                                  11 Page
                                                                       8 of 11
                                                                            ID #11086
                                                                                Page ID
                                      #11075



   contradictory for the Court to exclude Dr. Singer’s report because he “omit[ed] from his

   own regression the new endogenous variable that Dr. Ordover created.” (Pl.’s Mot. at 17).

          To that end, Conrad rehashes the “endogeneity bias” argument. He again says that

   Dr. Ordover’s models are unreliable because he “created a new right-hand side variable

   attempting to guess the unit of measurement.” (Pl.’s’ Mot. at 19). The Court rejected that

   argument, noting that Conrad provided “scant proof that the variable Dr. Ordover

   created by unpooling the wage data is merely a function of the dependent variable.”

   (Mem. & Order at 47). Again, Conrad says Dr. Ordover’s “fix” for the switcher problem

   was flawed because his “additional ‘control’ variables . . . are mechanically determined

   by the value of the left-hand-side variable, injecting circularity or endogeneity.” (Pl.’s’

   Reply at 2). Again, the Court disagrees.

          As alluded to in the Memorandum and Order, endogeneity bias “occurs when the

   dependent and independent variables affect each other.” See John E. Lopatka, Economic

   Authority and the Limits of Expertise in Antitrust Cases, 90 Cornell L.R. 617, 698 n.498 (2005).

   It underscores the adage “Correlation does not equal causation.” When a model suffers

   from endogeneity bias, it shrugs the possibility that an unobserved factor may be driving

   any correlation between the independent and dependent variables. To account for

   endogeneity bias, statisticians neutralize those unobserved factors to avoid conflating

   correlation with causation. Here, Dr. Ordover adjusted for the switcher problem by

   adding a dummy variable to the right-hand-side of the equation. Because the WSR data

   does not specify whether a given wage was per-shift or per-hour, Dr. Ordover inferred

   that wages below        were per-shift, and that wages above          were per hour (the few

                                            Page 8 of 11
Case 3:18-cv-00133-NJR Document 233 Filed 05/03/21 Page 9 of 11 Page ID #11087
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 232
                                233 *SEALED*
                                      Filed 05/03/21
                                                 FiledPage
                                                       04/26/21
                                                            10 of Page
                                                                  11 Page
                                                                       10 ofID11#11088
                                                                                  Page
                                  ID #11077



                other words, knowing that Mr. Acosta was paid on a shift
                basis when his wage was recorded as   does not tell us his
                hourly rate.

  (Ordover Rebuttal at 14). The Court still agrees with this assessment: Dr. Ordover’s

  models do not suffer from endogeneity bias because there is not a lockstep relationship

  between an employee’s wages and whether that employee was paid per-hour or per-shift.

         To illustrate, consider the distinguishable case that Conrad cites for support, In re

  Polypropylene Carpet Antitrust Litigation, which involved a supposed price-fixing scheme

  orchestrated by several carpet manufacturers. 93 F. Supp. 2d 1348, 1351 (N.D. Ga. 2000).

  At class certification, an expert for the putative class used “multiple regression analysis”

  to “identify any difference between the actual prices of polypropylene carpet and the

  forecasted competitive prices during that period.” Id. Rather than using total

  manufacturing cost as an independent variable, however, the expert instead used the

  ratio of the price of carpet to fiber costs as the dependent variable. Id. As a result, the

  defendants claimed that the expert’s analysis suffered from endogeneity bias because it

  assumed that increases in fiber costs corresponded with the overall price of

  polypropylene carpet. See id. at 1360. That correlation, they argued, had “nothing to do

  with collusive activity” and undermined the significance of other factors like variables

  for demand, changes in income, and the entry of competition. Id. But the district judge

  sided with the putative class, noting that “changes in fiber costs reflect changes in the

  variable costs of producing polypropylene carpet.” Id. at 1362. Indeed, the parties agreed

  that fiber costs made up “seventy percent of total costs depending on the style,” so

  changes in the “remaining variable costs . . . did not significantly affect the high

                                         Page 10 of 11
Case 3:18-cv-00133-NJR Document 233 Filed 05/03/21 Page 11 of 11 Page ID #11089
